DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    148
    1047
    media_image1.png
    Greyscale

(filing receipt dated 9/2/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In the fourth line of text in claim 1 (the first line of text under the structure of formula (II)), the limitation “R2” was deleted and replaced by –R2--.

In the twelfth line of text in claim 1, the phrase “organometallic compounds conforming to one” was deleted and replaced by –organometallic compounds of one--.

In the thirteenth line of text in claim 1, the limitation “M(OR3)4” was deleted and replaced by –M(OR3)4--.

In the fourteenth line of text in claim 1, the word –or—was inserted at the end of the line after the word “metal”.

In the fifteenth line of text in claim 1, the limitation “M{OC(CH3)=CH-C(CH3)=O}4” was deleted and replaced by --M{OC(CH3)=CH-C(CH3)=O}4--.

In the third line from the bottom of claim 1, the limitation “N-oxyl derivative” was deleted and replaced by – N-oxyl compound--.

In line 3 of claim 3, the limitation “and derivatives thereof,” was deleted.

In line 3 of claim 10, the limitation “(ethyl, n-propyl, isopropyl, n-butyl)” was deleted.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynn B. Morreale on 9/7/2022.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art processes to that claimed are those described in i) WO2012/076783 (published on 6/14/2012, of record in the IDS filed on 4/7/2021); ii) US2008/0161596 (published on 7/3/2008, of record in the IDS filed on 4/7/2021); iii) US2004/0168903 (published on 9/2/2004, of record in the IDS filed on 4/7/2021); iv) US2004/0249191 (published on 12/9/2004); and v) DE19956509 (published on 1/18/2001, of record in the IDS filed on 4/7/2021).  Though references i) and v) are of record, they are not in English and there are no English language equivalents available, therefore machine generated English language translations are also provided.
References i-iv) all teach the claimed transesterification reactions wherein the reaction and/or a purification following the reaction is carried out in the presence of a stabilizer comprising a combination of: a) N-oxyl compounds and b) phenothiazine (PTZ) or phenol compounds.  With respect to reference i) see comparative example 2 in [0414-0145]; with respect to reference ii) see example in [0040-0057]; with respect to reference iii) see [0088-0092] and [0111]; and with respect to reference iv) see [0022].  Though these references teach the claimed combination of stabilizers, the mass of the phenothiazine or phenol compound is always greater than the mass of the N-oxyl compound.  There is no teaching, suggestion, or motivation to alter the prior art processes to arrive at that claimed.  Reference v) does teach the claimed combination of stabilizers in the claimed mass ratio, however, the stabilizer combination is only used to stabilize (meth)acrylic acid for storage.  There is no teaching or suggestion to use the stabilizer combination in the claimed transesterification reaction.
Further, the Applicant has demonstrated unexpected results in the transesterification that can be attributed to the claimed stabilizer combination.  See p. 9-12 of the specification as filed.  When the transesterification is carried out using the claimed stabilizer composition in the claimed mass ratio, then the reaction produces a lower percentage of heavy by-products (“heavies” in Table 1) as compared to reactions using wherein each of the components is used alone or in a different mass ratio than that claimed.  See examples 1-4 vs. comparative examples 5-7.  These results further distinguish the claimed process from the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622